                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                         NO. 5:21-CV-40-FL


 LARRY D. HILL, JR.,                             )
                                                 )
                         Plaintiff,              )
                                                 )
       v.                                        )
                                                 )
                                                                     ORDER
 TIME CAP LAB               and       IRENE   L. )
 MCGREGOR,                                       )
                                                 )
                         Defendants.             )



       This matter is before the court for review of plaintiff’s pro se complaint pursuant to 28

U.S.C. § 1915(e). United States Magistrate Judge Robert B. Jones, Jr., entered memorandum and

recommendation (“M&R”) pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure

72(b), wherein it is recommended that plaintiff’s complaint be dismissed. Plaintiff did not file

objections to the M&R.

       Upon review of the M&R, the court may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Because no

objections have been filed, the court reviews the magistrate judge’s findings and conclusions only

for clear error, and need not give any explanation for adopting the M&R. Diamond v. Colonial

Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th

Cir. 1983).

       Here, the magistrate judge recommends dismissal of plaintiff’s complaint for failure to

state a claim. Upon careful review of the M&R and of the record generally, having found no clear



                                                 1

              Case 5:21-cv-00040-FL Document 6 Filed 03/23/21 Page 1 of 2
error, the court hereby ADOPTS the recommendation of the magistrate judge as its own. This

matter is DISMISSED WITHOUT PREJUDICE for failure to state a claim.          The clerk is

DIRECTED to close the case.

      SO ORDERED, this the 23rd day of March, 2021.



                                                       _____________________________
                                                       LOUISE W. FLANAGAN
                                                       United States District Judge




                                            2

          Case 5:21-cv-00040-FL Document 6 Filed 03/23/21 Page 2 of 2
